             Case 18-10601-MFW         Doc 1773      Filed 11/26/18      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                          Chapter 11

THE WEINSTEIN COMPANY HOLDINGS,                 Case No. 18-10601 (MFW)
LLC, et al.,
                                                (Jointly Administered)
               Debtors.
                                                Hearing Date: December 17, 2018 at 10:30 a.m.
                                                Objection Deadline: December 10, 2018 at 4:00 p m.

                                                Re: Docket No. 1724

           NOTICE OF HEARING REGARDING MOTION OF EXECUTORY
            CONTRACT COUNTERPARTIES FOR ORDER CONFIRMING
         THAT COUNTERPARTIES’ AGREEMENTS HAVE BEEN DESIGNATED
               BY LANTERN FOR ASSUMPTION AND ASSIGNMENT

         PLEASE TAKE NOTICE that, on November 19, 2018, the executory contract

counterparties listed on Exhibit A hereto (collectively, the “Counterparties”) filed the Motion of

Executory Contract Counterparties for Order Confirming that Counterparties' Agreements Have

Been Designated by Lantern for Assumption and Assignment [D.I. 1724] (the “Motion”). A copy

of the Motion was previously served on you.

         PLEASE TAKE FURTHER NOTICE that, the Motion has been scheduled to be heard

by the Bankruptcy Court on December 17, 2018 at 10:30 a.m. (prevailing Eastern Time) (the

“Hearing”) before The Honorable Mary F. Walrath, United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, 5th Floor, Courtroom #4, Wilmington, Delaware

19801.

         PLEASE TAKE FURTHER NOTICE that, responses or objections, if any, to the

Motion shall be made in writing and shall set forth the basis thereof, and such responses or

objections must be filed with the Bankruptcy Court and served upon undersigned counsel so as
            Case 18-10601-MFW       Doc 1773       Filed 11/26/18   Page 2 of 3



to be received on or before December 10, 2018 at 4:00 p.m. (prevailing Eastern Time) (the

“Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OF HEARING.


Dated: November 26, 2018                 CROSS & SIMON, LLC

                                         /s/ Christopher P. Simon
                                         Christopher P. Simon (No. 3697)
                                         1105 North Market Street, Suite 901
                                         Wilmington, DE 19801
                                         Telephone: (302) 777-4200
                                         csimon@crosslaw.com

                                         - and -

                                         LANDAU GOTTFRIED & BERGER LLP
                                         Michael I. Gottfried
                                         Roye Zur
                                         1801 Century Park East, Suite 700
                                         Los Angeles, CA 90067
                                         mgottfried@lgbfirm.com
                                         rzur@lgbfirm.com

                                         Attorneys for Certain of the Counterparties Listed
                                         on Exhibit A hereto

                                         JEFFER MANGELS BUTLER & MITCHELL LLP
                                         Thomas M. Geher
                                         1900 Avenue of the Stars, Seventh Floor
                                         Los Angeles, California 90067-4308
                                         Telephone: (310) 203-8080
                                         Facsimile: (310) 203-0567
                                         Email: tgeher@jmbm.com

                                         Attorneys for Jennifer Lawrence and Floffin, Inc.




                                            2
Case 18-10601-MFW   Doc 1773   Filed 11/26/18   Page 3 of 3



                       VENABLE LLP
                       Jeffrey S. Sabin, Esq.
                       1270 Avenue of the Americas
                       New York, New York 10020
                       Tel: (212) 503-0672
                       jssabin@venable.com

                       -and-

                       Keith C. Owens, Esq.
                       2049 Century Park East
                       Suite 2300
                       Los Angeles, California 90067
                       Tel: (310) 229-0370
                       kcowens@venable.com

                       Attorneys for Bradley Cooper and 22nd and Indiana,
                       Inc.




                          3
